Citation Nr: 1047764	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
recurrent tinnitus.

2.  Entitlement to an initial compensable rating for high 
frequency bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for recurrent 
tinnitus and awarded a 10 percent rating effective May 15, 2007, 
and granted service connection for high frequency bilateral 
hearing loss and awarded a noncompensable rating effective May 
15, 2007.  The Veteran appealed the assigned ratings.  

An April 2008 rating decision issued by the RO, which denied the 
Veteran's claim for service connection for PTSD because the 
evidence submitted was not new and material, is also on appeal 
before the Board.

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this appeal.  
Initially, the Board notes that service connection was previously 
denied for PTSD in May 2000 and September 2000 rating decisions.  
Subsequently, in May 2007, the Veteran filed another claim for 
service connection for PTSD.  In April 2008, the RO denied the 
claim because the evidence submitted was not new and material.  
In accordance with the Veteran's May 2007 request, the RO 
adjudicated the present issue as a petition to reopen a claim of 
service connection for PTSD.  However, as discussed in more 
detail below, the medical evidence of record indicates that the 
Veteran has been treated for alcohol abuse and had positive PTSD 
screening, but there is no diagnosis of PTSD from a doctor within 
the evidence of record.  Although not initially claimed by the 
Veteran, the Board is expanding his claim to encompass all 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

In November 2008, the Veteran provided testimony at a hearing 
held before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims folder.

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and service connection for PTSD 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  There is no evidence that 
the Veteran's tinnitus has necessitated frequent periods of 
hospitalization and has resulted in marked interference with his 
employment, so as to merit extraschedular consideration.

3.  In a September 2000 rating decision, the Veteran was denied 
service connection for PTSD because there was no evidence of the 
claimed PTSD showing a chronic disability within the record.  The 
Veteran did not appeal that decision, and it became final.  

3.  Evidence received since the September 2000 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely stressor 
corroboration, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular or 
extraschedular rating in excess of 10 percent for bilateral 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v.  
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  New and material evidence has been received, and the claim 
seeking service connection for PTSD may be, and is, reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for to reopen his claim for service 
connection for PTSD was received in May 2007 was were his claims 
for service connection for bilateral hearing loss and tinnitus.  
Thereafter, he was notified of the general provisions of the VCAA 
by the RO in correspondence dated in July 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and the RO 
issued a statement of the case (SOC) in April 2009 and a 
supplemental statement of the case (SSOC) in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for higher initial ratings for 
tinnitus is a downstream issue, which was initiated by a March 
2008 notice of disagreement.  The Court has held that, as in this 
case, once a notice of disagreement from a decision establishing 
service connection and assigning the rating and effective date 
has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is 
no duty to provide additional notice in regard to this claim.  

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Tinnitus

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

526
0
Tinnitus, recurrent  
Rating
 

10 
Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head.
Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause that 
may or may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.
38 C.F.R. § 4.87, Diagnostic Code 5260 (2010)

Factual Background and Analysis

The Veteran is currently in receipt of a 10 percent rating for 
tinnitus, pursuant to Diagnostic Code 6260, effective May 15, 
2007.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more than a 
single 10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that pre-
1999 and pre-June 23, 2003, versions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006) required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was perceived 
as affecting both ears.

The Federal Circuit Court reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2006) as authorizing only a single 
10-percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own regulations 
was entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) 
was plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not deferring 
to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the VA 
Secretary directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10-percent disability rating is the 
maximum rating available under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2006), regardless of whether the tinnitus is perceived as 
unilateral or bilateral.

In view of the foregoing, the Board concludes that the version of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) in effect prior to 
June 2003 precludes an evaluation in excess of a single 10-
percent rating for tinnitus.  Therefore, the Veteran's claim for 
an initial evaluation in excess of 10 percent for his service-
connected tinnitus must be denied.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




An Acquired Psychiatric Disorder, including PTSD

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).

To establish service connection for PTSD there must be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and a stressor event 
in service; and credible supporting evidence that the claimed 
stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where 
the Veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, ''fear of hostile military or terrorist 
activity'' means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304 (f)(3) Fed. Reg. .Vol. 75, No. 133, July 13, 2010

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veteran's record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  
VA TL 10-05 (July 16, 2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Service connection for PTSD was denied by the RO in September 
2000.  The evidence of record at that time consisted of service 
treatment records, service personnel records, and VA outpatient 
treatment records dated from October 1988 to September 1999.  

Service treatment records contain no complaints, diagnoses, or 
treatment of any psychiatric or psychological disorders.  

VA treatment records from October 1988 until September 1999 
included an August 1999 interdisciplinary health assessment for 
primary care, signed by a VA nurse, in which the nurse diagnosed 
PTSD and stated that the Veteran was treated at a local Vet 
Center.  Also included in the record were VA social work notes, 
and a psychiatry note dated October 1999 with no psychiatric 
diagnosis, but a diagnosis of potentially episodic alcohol abuse.

In a September 2000 decision, the RO determined that the Veteran 
had not submitted the specific information needed to verify his 
claimed stressors, and his claim was denied.  There was no appeal 
of that action. 

The Veteran filed a request to reopen his claim for service 
connection for PTSD in May 2007.  The provisions of 38 U.S.C.A. § 
5108 require a review of all evidence submitted by or on behalf 
of a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. Brown, 
9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence since the September 2000 rating decision included a VA 
mental health outpatient treatment note dated August 2007, 
substance abuse counseling notes, and mental health consultations 
from September 2007.  The records indicate mental health 
evaluations and impressions, but none included a psychiatric 
disorder diagnosis.  However, VA treatment records show ongoing 
counseling for alcohol abuse from 2006 to 2007.  In November 2007 
statements, the Veteran indicated that he participated in convoy 
escort duties and operated machine guns in the lead vehicle of 
the convoy.  He reported seeing dead bodies and fearing ambushes 
while driving in the Khe-Sahn Pass.  He also stated that he 
killed three Vietnamese men and left their bodies in a rice paddy 
after they beat up a Vietnamese woman he had befriended.  In 
another November 2007 statement, the Veteran reported that he 
worked as a military police officer at a drug detoxification 
center in Cam-Rahn Bay where solidiers addicted to heroin would 
stay for two weeks before returning to the field.  In the course 
of two months, he stated that there were two big riots where 
people were injured and the buildings were burned.  He included a 
list of names and social security numbers of other veterans with 
his statement.  

The Veteran has submitted an April 2008 stressor statement; July 
2008 correspondence from the chief of mental health clinics at 
the Northampton VA Medical Center (VAMC) and clinical pharmacist 
at the VAMC outpatient mental health clinic; an October 2008 
letter from the VA treating clinical psychologist at the VAMC; 
November 2008 hearing testimony before the DRO at the RO; and a 
"buddy statement" dated July 2009 from H. T.

The July 2008 letter from the chief of mental health clinics at 
the VAMC and the clinical pharmacist at the VAMC's outpatient 
mental health clinic stated that the Veteran was a patient who 
was seen for medication management and therapeutic and 
psychological support groups with other therapists and 
counselors.

In a letter received in October 2008, a clinical psychologist at 
the VAMC reported that he treated the Veteran in monthly 
outpatient psychotherapy since September 2007.  He stated that 
the Veteran had experiences and symptoms consistent with a 
diagnosis of chronic PTSD.  The psychologist noted a history of 
alcohol abuse secondary to PTSD.

On July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD contained at 38 CFR § 
3.304(f) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases.  This revision 
added to the types of claims the VA will accept through credible 
lay testimony alone, as being sufficient to establish occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA TL 10-05 (July 
16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, if review of an application for benefits discloses a 
compensation claim for PTSD and the Veteran's DD-Form 214 
verifies service in a location that would involve "hostile 
military or terrorist activity" as evidenced by such awards as 
an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam 
Service Medal, this evidence would be sufficient to schedule the 
Veteran for a VA psychiatric examination.  VA TL 10-05 (July 16, 
2010).

For claims to reopen a previously denied service connection PTSD 
claim, new and material evidence will be required as the 
regulatory amendment is not considered a liberalizing rule under 
38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor - "fear of hostile military or terrorist activity" - 
as sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to "hostile military or terrorist activity."  If review of the 
record discloses a previously submitted lay statement 
demonstrating "fear of hostile military or terrorist activity," 
such statement will be sufficient for reopening a claim if the 
Veterans' record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  
VA TL 10-05 (July 16, 2010).

In the present case, the Veteran's DD Form 214 reflects his 
receipt of the Vietnam Service Medal.  His military occupational 
specialty was listed as 95B20 (military policeman).  His record 
confirms service in a location involving exposure to "hostile 
military or terrorist activity."  In a November 2007 statement, 
the Veteran reported seeing dead bodies and fearing ambushes 
while driving in the Khe-Sahn Pass.  In the Board's opinion, and 
considering TL 10-05, this statement demonstrates "fear of 
hostile military or terrorist activity," and is sufficient for 
reopening this claim as the Veterans' record otherwise 
demonstrates service in a location involving exposure to 
"hostile military or terrorist activity."  

Resolving all doubt in favor of the Veteran, new and material 
evidence has been received, and the claim is reopened.


ORDER

1.  Entitlement to an initial rating in excess of 10 percent for 
recurrent tinnitus is denied.

2.  The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

With respect to the claim for an initial compensable rating for 
bilateral hearing loss, the Board notes that during the November 
2008 DRO hearing, the Veteran reported he had a private hearing 
test conducted and gave a copy of the records to his 
representative to be associated with his claims file.  There are 
no private audio records associated with the claims file.  Thus, 
the issue must be remanded for further development and the RO 
should seek any audiological records not associated with the 
claims file.  

In light of the reopening of the claim for service connection for 
PTSD, and pursuant to the instructions provided in VA TL 10-05 
(July 16, 2010), additional development, by way of a VA Initial 
PTSD examination, is needed.  The initial PTSD examination must 
be conducted by a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted (such as 
QTC or MES).  For purposes of the rule change, an examination 
report from a private psychiatrist, psychologist, or other mental 
health specialist will not be adequate for establishing service 
connection for PTSD.

In an August 1999 VA health record, the Veteran related that he 
had been treated at a local Vet Venter.  Those records should be 
obtained.  Additionally, during the Veteran's November 2008 DRO 
hearing, he indicated that he submitted a letter to his 
representative from a private mental health specialist, Dr. S. at 
the Springfield Outpatient Clinic; however, this letter is not 
associated with the claims file.  Accordingly, the RO should seek 
these, and other, psychiatry records not associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the revision of 38 C.F.R. 
§ 3.304(f), the AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The RO should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his hearing loss disability and claimed 
PTSD, and whose records are not found 
within the claims file.  Specifically, the 
RO should attempt to obtain (1) any 
private audiological records, and (2) a 
copy of any letters written by Dr. S. from 
the Springfield Outpatient Clinic that 
discuss the Veteran's psychiatric 
treatment.  Vet Center records referred to 
in August 1999 should be obtained.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  The Veteran should be afforded a VA 
audiology examination to determine the 
severity of his bilateral hearing loss.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the audiologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Audio 
Examination, revised on February 17, 2010.  

4.  After the above actions have been 
completed, the Veteran should be afforded a 
VA PTSD examination.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
Posttraumatic Stress Disorder Examination.  

In addition to the other information 
provided in the examination report, the 
psychiatrist or psychologist should 
specifically state whether or not the 
claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative, if any, 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


